Citation Nr: 0026437	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Initial assignment of rating for service-connected post-
traumatic stress disorder (PTSD) with depression, currently 
rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, which granted service connection 
for PTSD and assigned a 10 percent rating.  In March 1997, 
the veteran entered notice of disagreement with the rating 
assigned.  

In subsequent rating decisions during the appeal, the rating 
was increased to 70 percent for the entire period of the 
claim (effective from April 10, 1992), and service connection 
for depression as secondary was granted.  A statement of the 
case was issued in February 1999.  In March 1999, the veteran 
entered a substantive appeal, thus perfecting his appeal 
regarding the initial assignment of rating for service-
connected PTSD with depression.  Notwithstanding the 
erroneous characterization during the appeal as one of an 
earlier effective date, the appeal is from the initial 
assignment of rating; as there is no prior final decision, 
there is no separate issue of effective date, and the veteran 
has not alleged a claim for an effective date prior to the 
date of claim.  


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
PTSD with depression, through July 30, 1997, include 
complaint of Vietnam-related nightmares and intact judgment; 
overall impairment attributable to such disability, through 
July 30, 1997, was not more than severe.

2.  The manifestations of the veteran's service-connected 
PTSD with depression, from July 31, 1997, include a blunted 
affect and easy irritability; overall impairment attributable 
to such disability is total.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD with depression, through July 30, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1997).

2.  Resolving all reasonable doubt in the veteran's favor, 
the schedular criteria for a 100 percent rating for PTSD with 
depression, from July 31, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (in effect through November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran has presented a claim for 
the initial assignment of a rating for PTSD with depression 
that is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an award of 
service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  The Court 
has held that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Effective from April 10, 1992, service connection and a 70 
percent rating is in effect for the veteran's PTSD with 
depression, rated under Diagnostic Code 9411 of the Rating 
Schedule. Pursuant to Diagnostic Code 9411, prior to November 
7, 1996, the evaluation of the veteran's service-connected 
psychiatric disability turned on the severity of his overall 
social and industrial impairment.  Ratings of 70 and 100 
percent were warranted where such impairment was "severe" and 
"total," respectively.  38 C.F.R. § 4.132 (1996).  Under the 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411, in 
effect through November 6, 1996, a 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
warranted: where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996) and 38 C.F.R. § 4.130. Generally, 
when a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  As the reasons and bases 
below, and the pertinent conclusion of law hereinabove, 
reflect, the Board finds that, relative to the appropriate 
rating warranted on and after July 31, 1997, the prior rating 
criteria (i.e., that in effect prior to November 7, 1996) is 
more favorable to this veteran's claim.  

Pursuant to Diagnostic Code 9411 under the revised criteria, 
see 61 Fed. Reg. 52, 695, supra, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

In conjunction with a Social and Industrial Survey 
administered the veteran by VA in August 1992, the veteran 
related that he was then employed by the state on a full-time 
basis as a corrections officer.  Thereafter, when he was 
examined by VA in January 1993, at which time he continued to 
be employed as a corrections officer, his complaints included 
disturbed sleep and Vietnam-related nightmares.  He related 
that he had "some friends" in the community where he lived.  
The examination diagnoses included PTSD, and a Global 
Assessment of Functioning (GAF) scale (other than that based 
on the examination alone) of 61 was assigned.

When he was examined by VA in (apparently) early 1995, the 
veteran indicated that he continued to experience Vietnam-
related nightmares.  Findings on mental status examination 
included a blunted affect and depressed mood; judgment was 
intact.  The pertinent examination diagnosis was PTSD.

When the veteran was examined by VA in December 1996, he 
indicated that he had difficulty in socializing and related 
that he had discontinued working (apparently as a corrections 
officer at a prison) the previous year after sustaining a 
work-related injury to his back.  On mental status 
examination, the veteran was noted to be "neatly groomed"; he 
was oriented "to person, place, time, and situation"; his 
affect was "quite blunted"; easy irritation was noted, as was 
an absence of thought disorder; memory was grossly intact for 
immediate, recent and remote events.  The pertinent diagnosis 
was PTSD.

Thereafter, apparently due to his service-connected PTSD, the 
veteran was hospitalized at a VA facility in July-August 
1997.  The GAF score assigned on the day of the veteran's 
admission, on July 31, 1997, was 25.  In the course of 
psychiatric evaluation while he was hospitalized, findings on 
mental status examination included a "blunted" affect and 
intermittently "depressed" mood; he admitted to homicidal 
ideation toward his wife.  Treatment included medication and 
milieu therapy.  The principal discharge diagnosis was PTSD.

The record further reflects that the veteran received 
extensive VA outpatient treatment in 1998, pertinent findings 
incident to which will be addressed in greater detail below.  
Also of record is the transcript of the veteran's April 1999 
personal hearing, some of the substance of which will be 
addressed below.  

In considering the issue on appeal, with respect to the 
matter (in accordance with Fenderson, supra) of whether an 
evaluation in excess of 70 percent for the veteran's 
psychiatric disability is warranted for any period from April 
10, 1992 (the effective date for related service connection), 
the Board is of the opinion that a 70 percent rating (but no 
more) is warranted through July 30, 1997.  In this regard, as 
pertinent to consideration of whether a 100 percent rating in 
accordance with Diagnostic Code 9411 (as promulgated prior to 
November 7, 1996) is warranted for any duration from April 
10, 1992, the Board would point out that any notion of 
"total" psychiatric disability-related overall impairment, as 
is necessary for the assignment of a 100 percent rating 
pursuant to such promulgation of Diagnostic Code 9411, would 
appear to be unsupported by the evidence of record.  In this 
regard, when the veteran was examined by VA in January 1993, 
he affirmatively indicated that he had "some friends" in the 
local community where he lived.  Thus, his service-connected 
PTSD with depression-occasioned social impairment, at least 
as of that time, was, at most, not more than "severe."  

With respect to pertinent industrial incapacitation, the 
veteran was apparently employed through late 1995 as a 
corrections officer and reportedly discontinued working in 
such capacity due to a work-related back injury, as opposed 
to his service-connected PTSD with depression having played 
any role in the termination of such employment.  In addition, 
the GAF scale score of 61 assigned in conjunction with his 
January 1993 VA examination would clearly not equate with 
"total" industrial inadaptability, inasmuch as (at least 
under DSM-III-R criteria) a GAF of 55-60 is productive of 
only "moderate" pertinent impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  

On assessing the latter consideration (bearing on pertinent 
industrial incapacitation) in conjunction with the reasoning 
advanced above bearing on the degree of social incapacitation 
traceable to the veteran's psychiatric disability, the Board 
is of the view that a 70 percent rating (but no more) is 
warranted through July 30, 1997 (thereafter, on July 31, 
1997, in conjunction with his admission to a VA facility, the 
veteran was assigned a GAF of 25, as will be addressed in 
greater detail below).  

The Board finds as pertinent to consideration of whether a 
rating in excess of 70 percent for the veteran's PTSD with 
depression is warranted for any duration from April 10, 1992 
(or at least, in accordance with the pertinent aspect of 
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998), with respect to 
the period November 7, 1996 through July 30, 1997), pursuant 
to Diagnostic Code 9411, as in effect beginning on November 
7, 1996, that such temporal evaluation (i.e., a rating in 
excess of 70 percent) is not warranted.  In reaching this 
conclusion, the Board would point out that pertinent findings 
reported in conjunction with mental status examination 
incident to the December 1996 VA examination, to include a 
"quite blunted" affect and the absence of any thought 
disorder or ascertained loss of memory, are separately 
characteristic of disability warranting a 50 percent rating 
(or less) under the above-cited revised criteria.  Further, 
while disorientation to time/place as well as deficient 
personal hygiene would (if shown) be representative of such 
disablement as would be commensurate with a 100 percent 
rating under the revised criteria, the veteran was, in 
contrast, found to be oriented in four spheres on the 
December 1996 examination, in conjunction with the 
presentation for which he was, moreover, noted to be "neatly 
groomed."  Finally, while the Board has no reason to dispute 
the veteran's assertion on the December 1996 VA examination 
that he experienced apparently persistent "insomnia", it 
would nevertheless point out that even chronic sleep 
impairment (if in fact present) due to his service-connected 
psychiatric disability is independently indicative of 
disability warranting only a 30 percent rating.  See 
38 C.F.R. § 4.130.  Given the foregoing observations, then, 
and in the apparent absence of any temporally pertinent 
manifestation independently representative of a 100 percent 
disability rating under the revised criteria, the Board is 
persuaded that, in accordance with the above-cited revised 
criteria that became effective on November 7, 1996, a maximum 
rating of 70 percent rating (but clearly no more) is 
warranted through July 30, 1997.

In further considering the matter of entitlement to a rating 
in excess of 70 percent for the veteran's service-connected 
PTSD with depression, on and after July 31, 1997, the Board 
is of the opinion, in light of the reasoning advanced 
hereinbelow, that a temporal (i.e., effective July 31, 1997) 
increased disability evaluation, to 100 percent, is 
warranted.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's psychiatric 
disability, on and after July 31, 1997, may not be productive 
of more than "severe" social impairment.  In this regard, 
while the veteran indicated at his April 1999 hearing that he 
had no (i.e., "none") social life (see page 2 of transcript), 
a progress report prepared in conjunction with therapy 
rendered while the veteran was a patient at a VA facility in 
April 1998 reflects that, at least while he was awake, he 
socialized "well with [his] peers and [the] staff."  

Despite the foregoing bearing on his psychiatric disability-
occasioned social impairment, however, the Board cannot 
overlook that the veteran's assigned GAF (as was noted above) 
scale at the time of his admission to the VA facility on July 
31, 1997, was only 25.  Since an assigned GAF in the range of 
55-60, at least pursuant to DSM-III-R criteria, is, as was 
noted above, indicative of "moderate" industrial 
impairment, see Carpenter, supra, the Board is of the opinion 
that a sharply lower GAF of 25 may well equate with 
industrial impairment that may in fact be "total."  In 
addition, the Board is cognizant that a progress report 
prepared in conjunction with therapy rendered the veteran 
while he was a patient at a VA facility in January 1998 
reflects that his "symptoms of PTSD" were deemed sufficiently 
disabling as to "preclude [his] employment".  In view of the 
latter observation, then, and notwithstanding that the 
veteran's service-connected psychiatric disability-occasioned 
social impairment may be less than "total," the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 100 percent rating under Diagnostic Code 9411 (as 
promulgated prior to November 7, 1996) is warranted.  
Therefore, a 100 percent rating for the veteran's service-
connected psychiatric disability of PTSD with depression, 
effective from July 31, 1997, is granted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  



ORDER

For the period through July 30, 1997, a disability rating in 
excess of 70 percent for service-connected PTSD with 
depression is denied.  

For the period from July 31, 1997, a 100 percent disability 
rating for service-connected PTSD with depression is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

